Proceeding pursuant to Public Officers Law § 36 to remove the respondents Scott S. Rosenblum, Robert Lynn Cox III, Hugh A. O’Brien III, Bruce A. Rich, Pia Notaro Carroll, and Mario Posillico from public office in the Incorporated Village of Saltaire.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, with costs.
The petitioner failed to establish, by a preponderance of the evidence, that the respondents engaged in any intentional wrongdoing, self-dealing transactions, or gross dereliction of duties. Thus, none of the respondents’ conduct rose to the level of malfeasance, misconduct, maladministration, or malversation as to warrant removal from public office pursuant to Public Officers Law § 36 (see Matter of Gumo v Canzoneri, 276 AD2d 485 [2000]; Matter of Deats v Carpenter, 61 AD2d 320 [1978]; Matter of Pisciotta v Dendievel, 41 AD2d 949 [1973]). Santucci, J.P., Krausman, Goldstein and Skelos, JJ., concur.